
	
		II
		112th CONGRESS
		2d Session
		S. 2565
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  carrying cases of plastics with molded handles shaped to hold
		  toys.
	
	
		1.Certain carrying cases of plastics with
			 molded handles shaped to hold toys
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 Carrying cases of plastics with molded handles (provided for
						in subheading 4202.99.90), specially shaped or fitted to hold electronic
						drawing toys, electronic games or educational toys or devices, and books and
						other accessories used with those devices FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
